By regular proceedings, the city of Des Moines paved Keosauqua Way, and in due time, and after proper notice, on January 22, 1925, approved the schedule of assessment 1.  MUNICIPAL    against the various properties. Appellee, having CORPORA-     filed objection to such assessment, which was TIONS:       overruled, appealed to the district court, where special      the assessment against her property was canceled assessments: and set aside, and the property relieved from appeal:      all liens on appeal account of said assessment. non-formal approval of bond.
The city having appealed, the first question raised by it is that, when the appeal was taken by this property owner to the district court, and she filed an appeal bond with the clerk thereof, which was introduced in evidence, it did not bear the written approval of the clerk of the district court; and the city urges that the appeal was not effected, because the clerk did not indorse his approval upon said bond. The evidence in the case shows, however, that the attorney in charge of this property owner's appeal presented the bond to the clerk, and the clerk told him he would approve it, but did not note his approval on the bond. This seems to be one of a series of cases of similar character to that of Bates v. City of Des Moines, 201 Iowa 1233, where this identical question was raised, under a similar record. In the Bates case we held, in substance, that, if the evidence showed that the clerk of the district court did in fact approve said bond, it was sufficient to support the appeal, even though he did not indorse his approval thereon in writing. We have no disposition to recede from our ruling in the Bates case, but, in addition to the authorities there cited, the following support the rule there announced: Davidson v. Lanier, 71 U.S. 447 (18 L. Ed. 377); Silver v. Ladd, 73 U.S. 440 (18 L. Ed. 828);International  G.N.R. Co. v. Taylor, 62 Tex. Civ. App. 455
(131 S.W. 620); Williams v. McConico, 25 Ala. 538; Commerce Vault v.Hurd, 73 Ill. App. 107; Illinois Cent. R. Co. v. Johnson, 40 Ill. 35;  McCloskey v. Indianapolis *Page 942 Manufacturers  Carpenters Union, 87 Ind. 20; Bowles v. Page,20 Wis. 326.
The question of the sufficiency of the objections filed before the city council and the right to amend the same is again urged and discussed. We disposed of that question also 2.  MUNICIPAL    in the Bates case, supra, where we said that the CORPORA-     assessment was void because there was no TIONS:       authority or jurisdiction of the city to make special      the assessment, and that, therefore, no assessments: objections whatever need be filed, and that it objections:  may be annulled on appeal, as well as on an when         independent suit in equity. sufficiency immaterial.
No other questions are urged or discussed in this appeal, and the ruling of the district court is, therefore, affirmed. —Affirmed.
EVANS, VERMILION, and MORLING, JJ., concur.